Citation Nr: 1543403	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1975 to December 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board on several occasions and each time was remanded for further development.  Most recently, in an August 2014 decision the Board requested updated VA treatment records be obtained and a VA examination be provided.  Both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's currently diagnosed left knee disorder did not begin during, or for several years after, his active duty service and was not otherwise caused or aggravated by his active duty service or his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for his left knee disorder, including as due to his service-connected right knee and/or back disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, VA regulations also provide secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be found in certain instances in which a service-connected disability aggravates another condition.

In this case, the Veteran's service treatment records have been carefully reviewed and considered, and reflect he made some complaints of a left knee disorder during active duty service.  For example, in February 1980 he reported experiencing pain in his left knee for the past two weeks, but denied any trauma or twisting.  Upon examination the medical professional noted tenderness to palpation, but no swelling or dislocation.  The medical professional declined to provide a diagnosis, but advised the Veteran to rest.

In May 1981, the Veteran reported pain in both knees during his PT training for the past few weeks.  Upon examination the Veteran's knees were in normal condition, and the medical professional noted he was not in shape.  He was advised not to run for three days and to rest.

Accordingly, service treatment records reflect the Veteran experienced some pain in his left knee during his active duty service.  However, no diagnosis as to the source of this pain was made.  Furthermore, the Veteran did not seek further treatment for his left knee.  Instead, during an August 1982 examination the Veteran was found to be in normal condition, including his lower extremities.  During his October 1983 separation examination the Veteran's lower extremities were again noted to be in normal condition.  On the accompanying report of medical history the Veteran indicated he experienced some medical problems, including shoulder trouble, but specifically denied experiencing "trick" or locked knee. 

Therefore, although the Veteran experienced some left knee pain during active duty service, the medical records do not reflect he developed any chronic left knee disorder during active duty, and instead suggest his left knee problems resolved prior to his separation.  Accordingly, no in-service occurrence is established.

Furthermore, post-service medical records do not establish the Veteran developed any left knee disorder until several decades after his separation from active duty service.  For example, in March 2000 the Veteran sought treatment for pain in his left knee, however an x-ray was normal with no signs of arthritis.  Furthermore, during his November 2007 general VA examination the Veteran's knees were noted to be in normal condition.  Therefore, the medical evidence reflects the Veteran did not develop a left knee disorder for several years after his separation from active duty service.

X-rays from early 2011 reveal the Veteran had bilateral knee patellofemoral disease with mild narrowing of the medial joint in the left knee.  Subsequent medical records, including imaging results, diagnose the Veteran with degenerative joint disease and/or osteoarthritis.  Therefore, the presence of a current disability is established.  However, these medical records do not contain any medical opinion relating the Veteran's currently diagnosed left knee disorder to his active duty service or his service-connected disabilities, including his right knee and back.

On several occasions the Veteran has asserted that his current left knee disorder is due to his service-connected right knee and back disabilities.  See e.g. hearing transcript pg 15.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing symptoms of pain and instability in his left knee.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current left knee disorder from his service-connected right knee or back disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In December 2013, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  He noted the Veteran had minimal objective findings, with loss of flexion and some medial joint line TTP, but otherwise the ligaments were stable.  The examiner opined these findings could be early degenerative joint disease which was not yet shown on imaging.  The examiner opined these complaints were common in the Veteran's age group, especially among obese individuals like the Veteran, and therefore was less likely than not caused by his service or service-connected disabilities.  However, the Board notes this examiner indicated he did not see any left knee in-service complaints recorded in the Veteran's service treatment records.  Because the Veteran did seek in-service treatment for his left knee, as discussed above, an additional VA examiner's opinion was obtained.

In October 2014 the Veteran was provided with a second VA examination, and the new examiner also reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran.  This examiner opined that the Veteran's currently reported left knee pain was due to osteoarthritis, which was a degenerative process likely unrelated to his service-connected and pre-existing back and right knee disabilities.

In January 2015 the Veteran was provided with an additional VA examination, and this third examiner personally examined the Veteran and reviewed his VA medical records.  This third examiner opined there was no correlation between right knee arthritis and problems in the left knee, and opined the Veteran had no service-connected injury to his left knee.  Instead, he opined the Veteran's left knee problem was "very prevalent in general population and likely would have developed regardless of time in service." 

In March 2015, the January 2015 examiner reviewed the Veteran's full claims file, including his service treatment records, and provided an addendum to his opinion.  He indicated he considered the Veteran's in-service complaints regarding his left knee, but opined these in-service complaints did not reflect any injury which would have led to his currently diagnosed osteoarthritis.  Instead, he again explained that osteoarthritis is a common diagnosis in the general population and likely would have developed regardless of the Veteran's time in service.  He also opined that there was no evidence supporting that his left knee osteoarthritis was caused or aggravated by his service-connected right knee osteoarthritis or lumbar spondylosis.  The examiner explained that osteoarthritis is not caused by contralateral osteoarthritis and lumbar degenerative joint disease does not lead to the development of osteoarthritis in other joints.  Therefore, he opined it was less likely than not that the Veteran's service-connected disabilities caused or exacerbated his currently diagnosed left knee disorder.  Because this examiner's opinion provided a clear opinion with a full supporting rationale, it provides probative evidence against the Veteran's appeal.

After careful consideration of all of the foregoing, the evidence does not establish the Veteran's currently diagnosed left knee disorder began during, or was otherwise caused or aggravated by his active duty service or his service-connected disabilities.  Although the Veteran sought treatment for left knee pain during his active duty service, no chronic disorder was diagnosed and his symptoms appear to have resolved prior to his separation from active duty service.  Furthermore, the claims file does not contain any medical opinion relating the Veteran's currently diagnosed left knee disorder to his active duty service or his service-connected disabilities, including his right knee and back.  Instead, the VA examiner opined the Veteran's current left knee disorder was unrelated to his active duty service or his service-connected disabilities, providing probative evidence against the Veteran's appeal.  Therefore, the elements of service connection, including secondary service connection, have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2007, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In January 2011 the Veteran was provided a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Tennessee Department of Veterans Affairs, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed knee disorder, specifically regarding any relation to service or service-connected disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified records have been obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
ORDER

Entitlement to service connection for a left knee disorder, including as secondary to service-connected right knee and back disabilities, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


